CUNNINGHAM, C. J.
(Dissenting). — Our prohibition amendment of the state Constitution (see Laws 1915, p. 1), article 23, section 1, very closely resembles — if it was not actually a copy of — section 2139, Revised Statutes of the United States (U. S. Comp. Stats., § 4136a,), having immaterial changes so as to apply to the state instead of applying to the Indian country.
In Brown v. State, 17 Ariz. 314, 152 Pac. 578, we said this amendment was borrowed, as far as practicable, from Revised Statutes of the United States, section 2139, and it may reasonably be given the construction applied by the courts of the United States to the federal statute. In Parmenter v. United States, 6 Ind. Ter. 530, 98 S. W. 340, the supreme court of Indian Territory, relying principally on the authority of Nelson v. United States (C. C.), 30 Fed. 112, decided that the indictment was good which had failed to state the name of the person to whom the liquor was sold. In the Nelson case, supra, the United States circuit court calls attention to the requirements of the Oregon statute as to pleading, which is the same as ours in that respect.
The court says:
“As to the last assignment of error — the failure to name the vendee of the liquor in the indictment — the authorities are not agreed on the question. Bish. St. Crimes, § 1037; 2 Whart. Crim. Law, § 1510. The last author says that the prevalent opinion is that in an indictment for selling spirituous liquors in small measure contrary to law the name of the vendee need not be mentioned. But both authors incline to the opinion that, on principle, the name ought to be given, if known, and, if not known, that fact ought to be averred as *575an excuse for the omission; and, in my judgment, such is the better practice. But I do not think this omission is a matter that can be alleged here as error. The name can only be required for the more convenient identification of the transaction. It is not a necessary ingredient of the offense, particularly where the prohibition to sell is general, irrespective of persons. If it was a case of prohibition to sell to a particular person or class of persons, .,. . there would be more reason for holding that the name of the person to whom the sale was made is a necessary part of the statement of the offense.”
The cases cited upon this question leave authorities strong and sufficient for adopting either side of the question, but I am of the opinion that the better reason and the policy of construction adopted by this court support the view that the name of the purchaser at a sale of liquor in violation of the Arizona law need not be averred in the information charging said sale as a crime.
The omission of the name of the purchaser at such sale is, at most, technical error in pleading, and section 22, article 6, Constitution, prohibits a reversal in such case. The language of the constitutional provision is as follows:
“The pleadings and proceedings in criminal causes in the courts shall be as provided by law. No cause shall be reversed for technical error in pleading or proceedings when upon the whole case it shall appear that substantial justice has been done.”
The record in this whole case presents a judgment in ac- ■ cord with substantial justice.
For these reasons, I cannot agree to an order reversing a judgment of conviction.